UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-29375 SAVVIS, INC. (Exact name of registrant as specified in its charter) 1 Savvis Parkway Town & Country, Missouri 63017 (314) 628-7000 (Address, including zip code, and telephone number, including area code, of registrants principal executive offices) Common Stock, par value $0.01 per share 3% Convertible Senior Notes due May 15, 2012 (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) x Rule12g-4(a)(2) ¨ Rule 12h-3(b)(1)(i) x Rule12h-3(b)(1)(ii) ¨ Rule 15d-6 x Approximate number of holders of record as of the certification or notice date: Common Stock, $0.01 par value 1 3% Convertible Senior Notes due May 15, 2012 15 Pursuant to the requirements of the Securities Exchange Act of 1934, SAVVIS, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: July 27, 2011 SAVVIS, INC. By:/s/ Peter J. Bazil Name: Peter J. Bazil Title: Vice President, General Counsel & Secretary
